EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Michael N. MacCallum (Reg. No. 63,108) on 6/16/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Cancel claim 17 as follows:

--17.    (Canceled)--



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 3-8, 10-16 and 18-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed on 6/04/2021, with respect to the rejection of claims 15-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and finds the claims allowable because of the amendment filed on 6/04/2021. 

Applicant argues on page 6 of the remarks regarding the rejection of claims 15-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, that, “Claim 15 stands rejected as being indefinite. The Examiner raises issues with the language “a sleeve that rotates about the shaft as the shaft translates linearly while rotationally fixed.” Pursuant to the Examiner’s suggestions, Applicant has amended claim 15 to include language that is similar to that presented in claim 1 with respect to this limitation. This clarifies the claim scope and removes this rejection.”

Applicant’s argument regarding the rejection of independent claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is persuasive because of the amendment filed on 6/04/2021. Therefore, the rejection of claims 15-16 and 18-20 has been withdrawn. Claims 15-16 and 18-20 are now allowed. 

5.	Applicant’s remarks/amendments filed on 6/04/2021, with respect to the rejection of Claims 8-9 and 12-14 under 35 U.S.C. § 102(a) (1) as being anticipated by Martin (US 2012/0299586 Al) have been fully considered and finds the claims allowable because of the amendment filed on 6/04/2021. 
. 

Applicant argues on page 6 of the remarks regarding the rejection of claim 8 under 35 U.S.C. § 102(a) (1) as being anticipated by Martin (US 2012/0299586 Al), that, “Applicant hereby amends claim 8 to clarify that the threading “varies in pitch in which the threading has a first region having a first thread pitch and a second region with a second thread pitch that is different than the first thread pitch.” This limitations has already been deemed allowable by the Examiner (see, e.g., claim 1), and also brings in certain limitations of allowable claim 10. In turn, claim 10 has been amended to further define the first region as a central region, and the second region as a peripheral region. Claim 8 is therefore now allowable, and the rejection should be removed as moot”.

Applicant’s argument regarding the rejection of independent claim 8 under 35 U.S.C. 102(a) (1) as being anticipated by Martin (US 2012/0299586 Al) is persuasive because of the amendment filed on 6/04/2021 and in combination with the other limitation in the claim which overcomes the rejection of claim 8 as allegedly being anticipated by Martin. Therefore, the rejection of claim 8 has been withdrawn. Claims 8 and 10-14 are now allowed. 

Claims 1, 3-7 are allowed in the Non-Final Office Action mailed on 3/04/2021.

Claims 1, 3-8, 10-16 and 18-20 are allowed in view of the applicant’s amendment filed 6/04/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, 
wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch;

Martin et al. (US 20120299586 A1) is regarded as the closest prior art to the invention of claim 1. Martin discloses, “A magnetic position sensor assembly for measurement of a rotational angular position of a rotating structure (Paragraph [0002] Line 3-5). A non-contact magnetic sensor structured and configured to sense a change in position of the magnet member by sensing  The actuator assembly 20a generally includes a shaft member 22 extending generally along a primary rotational axis R and structured and configured for primary rotational movement about the primary rotational axis R in response to rotation of a rotating structure S (Paragraph [0036] Line 4-8). The sleeve member 62 is positioned over the drive shaft S with at least a portion of the drive shaft S located within the axial passage 70.  The sleeve member 62 is rotationally secured to the drive shaft S (Paragraph [0056] Line 1-5). Although the sleeve member 22 has been illustrated and described as having a single-piece cylindrical-shaped configuration, it should be understood that other configurations are also contemplated including, for example, a multi-piece sleeve configuration and/or a solid shaft configuration (Paragraph [0056] Line 21-28). The threaded shaft member is configured as a cylindrical-shaped sleeve and defining external threads or other types of thread-like structures along at least a portion of its length (Paragraph [0039] Line 10-15)”. However Martin fails to teach a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch. Therefore, the invention of Martin even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-7 are allowed by virtue of their dependence from claim 1. 


Regarding claim 8, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a shaft rotatably fixed and configured to translate linearly;
a sleeve disposed about the shaft, linearly fixed, and coupled to the shaft such that the sleeve rotates relative to the shaft as the shaft linearly translates through the sleeve, wherein 
the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch and a second region with a second thread pitch that is different than the first thread pitch;

The most pertinent prior art of record to Martin et al. (US 20120299586 A1), failed to specifically teach the invention as claimed. However, the invention of Martin, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a shaft rotatably fixed and configured to translate linearly; a sleeve disposed about the shaft, linearly fixed, and coupled to the shaft such that the sleeve rotates relative to the shaft as the shaft linearly translates through the sleeve, wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch and a second region with a second thread pitch that is different than the first thread pitch” and also in combination with all other elements in claim 8 distinguish the present invention from the prior art. 

Claims 10-14 are allowed by virtue of their dependence from claim 8. 

Regarding claim 15, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, 
wherein the sleeve has a threading with a varying pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch;

The most pertinent prior art of record to Martin et al. (US 20120299586 A1), failed to specifically teach the invention as claimed. However, the invention of Martin, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, wherein the sleeve has a threading with a varying pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch” and also in combination with all other elements in claim 15 distinguish the present invention from the prior art. 

Claims 16 and 18-20 are allowed by virtue of their dependence from claim 15. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866